Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

PHYLLIS SAXON, SANDRA
IVERSON, and OLD WEST

SALOON, LLC, No. CV 19-16-BU-SEH
Plaintiffs,
MEMORANDUM AND
vs. ORDER

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

INTRODUCTION AND BACKGROUND
Pending before the Court is Defendant Officer Joe Horrocks’ Motion for

Judgment on the Pleadings.' The motion is opposed.’

 

'Doc. 54.

2 See Doc. 54 at 2.
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 2 of 11

This case was commenced on March 29, 2019, by Plaintiffs Phyllis Saxon,
Sandra Iverson, The Metlen Hotel, and Old West Saloon, LLC? against the City of
Dillon, Dillon Police Chief Paul Craft (in his individual and official capacity),
Dillon Police Chief Donald Guiberson (in his individual and official capacity), and
Officer Joseph Horrocks (in his individual and official capacity). The Second
Amended Complaint and Demand for Jury Trial* was filed on October 18, 2019.

Six claims are asserted: Count I — Excessive Force (Defendants Horrocks,
Craft, and Guiberson); Count II — Failure to Train or Supervise (Defendants Craft,
Guiberson, and City of Dillon); Count III — Negligence (Defendant Horrocks);
Count IV — Malicious Prosecution (All Defendants); Count V — Harassment -
Tortious Interference with Business (All Defendants); and Count VI — Libel,
Slander, and Defamation (Defendant Horrocks).

On October 31, 2019, Defendant Horrocks answered® the Second Amended
Complaint. Horrocks’ Motion for Judgment on the Pleadings,’ as to Counts III, IV,

and V, was filed on March 3, 2020.

 

> “The Metlen Hotel” is no longer a plaintiff. See Doc. 27.
* Doc. 27.

* See Doc. 27 at 14—21.

® See Doc. 33.

” Doc. 54.
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 3 of 11

Grounds for the motion are stated as: “1) Plaintiffs’ claims against
[Horrocks] in his official capacity as a Dillon Police Officer are superfluous to [ ]
Plaintiffs’ claims against Defendant City of Dillon and must be dismissed; and 2)
Horrocks is statutorily immune from liability regarding all of [ ] Plaintiffs’ state
law claims for alleged acts committed in the course and scope of his employment
with the City of Dillon pursuant to Mont. Code Ann. § 2-9-305.”* Plaintiffs
responded on April 17, 2020.° Horrocks replied on April 21, 2020.'° The Court
conducted a hearing on the motion on May 19, 2020.

LEGAL STANDARD

A Rule 12(c) motion for judgment on the pleadings filed after answer is the
functional equivalent of a Rule 12(b)(6) motion to dismiss for failure to state a
claim.'' Accordingly, the Court must “inquire whether the complaint’s factual
allegations, together with all reasonable inferences, state a plausible claim for

relief.”!?

 

® Doc. 55 at 2.
9 See Doc. 65.
'0 See Doc. 67.

"! See Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n. 4 (9th
Cir. 2011) (citing Dworkin v. Hustler Mag. Inc., 867 F.2d 1188, 1192 (9th Cir. 1989)).

" Cafasso, U.S. ex rel., 637 F.3d at 1054 (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009).

-3-
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 4 of 11

A facially plausible complaint “pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct
alleged.”'? Allegations that are merely conclusory, unwarranted deductions of fact,
or unreasonable inferences are not required to be accepted as true."

In addressing a motion for judgment on the pleadings, the Court may
consider: facts alleged in the pleadings, documents incorporated by reference in
the complaint, or matters of judicial notice.'* If matters outside the pleadings are
considered, the motion is to be considered as one for summary judgment.'®
“Judgment on the pleadings is proper when the moving party clearly establishes on
the face of the pleadings that no material issue of fact remains to be resolved and

that it is entitled to judgment as a matter of law.”"”

MT]

fil

 

" Iqbal, 556 U.S. at 678 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556
(2007)).

'4 See Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001) (citing Clegg
v. Cult Awareness Network, 18 F.3d 752, 754-55 (9th Cir. 1994)).

'5 See United States v. Ritchie, 342 F.3d 903, 908 (9th Cir. 2003) (citing Van Buskirk v.
CNN, 284 F.3d 977, 980 (9th Cir. 2002)).

6 See Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1550 (9th
Cir. 1989) (citing Fed. R. Civ. P. 12(c)).

"? Hal Roach Studios, Inc., 896 F.2d at 1550 (citing Doleman v. Meiji Mutual Life Ins.
Co., 727 F.2d 1480, 1482 (Sth Cir. 1984).

4.
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 5of 11

DISCUSSION

Horrocks seeks judgment on the pleadings as to Counts III, IV, and V.
Count III is pleaded solely against Horrocks.'* Counts IV and V are pleaded
against all defendants.’ All claims against Horrocks relate to both his individual
and official capacity.”°

A.  Official-capacity claims

Horrocks argues “claims against [him] in his official capacity as a City of
Dillon police officer are superfluous to [Plaintiffs’] claims against Defendant City
of Dillon, and must be dismissed with prejudice””' because an official-capacity
Suit is to be treated as a suit against the government entity, not against the official
personally, and “[a]s long as the government entity receives notice and an
opportunity to respond, an official-capacity suit is . . . to be treated as a suit
against the entity.”

In response, Plaintiffs argue that the Court should deny the motion because

Horrocks’ brief contains numerous disputed facts. Although Plaintiffs concede to

 

'§ See Doc. 27 at 17-18.

'9 See Doc. 27 at 18-20.

© See Doc. 27.

21 Doc. 55 at 6.

2 Doc. 55 at 5 (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985)).
-5-
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 6 of 11

have sued Horrocks in both his individual and official capacity, they assert this
fact is disputed by Horrocks in his answer.” The record does not support this
assertion. Moreover, Plaintiffs concede that claims against Horrocks in his official
capacity “represent only another way of pleading an action against [the entity, City
of Dillon/Dillon Police Department]””* and that “Counts IV and V, which are
pleaded against all Defendants, would become a claim against [the City of Dillon]
in which [ ] Horrocks is subsumed.”

In a similar case, Wagemann v. Robinson,” Judge Christensen adopted
Magistrate Judge Carolyn Ostby’s Findings and Recommendations, which stated,
inter alia:

An official-capacity suit ‘generally represent[s] only
another way of pleading an action against an entity of
which an officer is an agent’ and is treated as a suit against
the employing governmental entity. Hafer v. Melo, 502
U.S. 21, 25 (1991) (internal quotation marks omitted).
Because [the plaintiff] has named the City of Belgrade as
a defendant, his official capacity claims against the police

officers and Clark are superfluous and subject to summary
dismissal on that basis.”’

 

3 See Doc. 65 at 5-6.

4 Doc. 65 at 10 (quoting Graham, 473 U.S. at 165-66).

5 Doc. 65 at 10.

® No. CV 13-78-BU-DLC-CSO, 2015 WL 3899226 (D. Mont. June 16, 2015).

27 Wagemann, 2015 WL 3899226, at *18 (citing Hafer v. Melo, 502 U.S. 21, 25 (1991)).
-6-
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 7 of 11

“[I]t is no longer necessary or proper to name as a defendant a particular
local government officer acting in official capacity.”** Plaintiffs have, however,
provided no reason why the Court should override their choice of defendant as to
Count III and substitute the City of Dillon for Horrocks as a defendant.
Substitution will not be ordered. Counts IV and V, as asserted against Horrocks in
his official capacity, are superfluous to the claims against the City of Dillon.”
Therefore, Counts III, IV, and V, as asserted against Horrocks in his official
capacity, are subject to dismissal.

B. _Individual-capacity claims

Horrocks asserts statutory immunity under Mont. Code Ann. § 2-9-305.*°
He argues that the City of Dillon has acknowledged his alleged acts or omissions
occurred within the course and scope of his employment as a law enforcement
officer and “[a]s a result, [ ] Horrocks is statutorily immune from liability for all of
{ ] Plaintiffs’ state law claims against him arising out of alleged acts committed

within the course and scope of his employment with the City of Dillon.”?!

 

8 Luke v. Abbott, 954 F. Supp. 202, 204 (C.D. Cal. 1997).
29 See Wagemann, 2015 WL 3899226, at *18.

* See Doc. 55 at 6.

31 Doc. 55 at 6-7.
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 8 of 11

In response, Plaintiffs assert that Mont. Code Ann. § 2—9-305 does not
provide Horrocks with immunity in Counts III, IV, and V because the exception
articulated in Section 2-9—305(6)(b) applies,” that Horrocks’ conduct “constitutes
a criminal offense as defined in Title 45, Chapters 4 through 7 [assault, in
violation of Mont. Code Ann. § 45—5—201],”* and therefore “any defense or
indemnity by the employer” is negated.*4

In reply, Horrocks argues “no judicial determination has been made that
Horrocks’ alleged conduct constitutes a criminal offense as defined in Title 45,
chapters 4 through 7,” and “[i]f a judicial determination has not been made
applying the exclusions provided in subsection (6), the governmental entity
employer may determine whether those exclusions apply.”** Horrocks further
argues “[i]t is undisputed that the City of Dillon has acknowledged that Horrocks’

alleged conduct upon which Plaintiffs’ state law claims are brought arises out of

 

2 See Doc. 65 at 12-13.
3 Doc. 65 at 12 (quoting Mont. Code Ann. § 2—9-305(6)(b)).

4 Doc. 65 at 13 (citing Estate of Ramirez by and Through Ramirez v. City of Billings, No.
CV 17-52-BLG-DWM, 2019 WL 366894, at *10 (D. Mont. Jan. 30, 2019)).

35 Doc. 67 at 4 (citing Mont. Code Ann. § 2-9-305(6)(b)).
6 Doc. 67 at 4 (quoting Mont. Code Ann. § 2-9-305(7)).
-8-
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 9 of 11

the course and scope of Horrocks’ employment as a City of Dillon police

officer.”?”

Mont. Code Ann. § 2—9-305 provides:

(5) In an action against a governmental entity, the
employee whose conduct gave rise to the suit is immune
from liability by reasons of the same subject matter if the
governmental entity acknowledges or is bound by a judicial
determination that the conduct upon which the claim is
brought arises out of the course and scope of the
employee’s employment, unless the claim constitutes an
exclusion provided in subsections (6)(b) through (6)(d).

(6) Inanoncriminal action in which a governmental
entity employee is a party defendant, the employee may not
be defended or indemnified by the employer for any money
judgments or legal expenses, including attorney fees, to
which the employee may be subject as a result of the suit if
a judicial determination is made that:

(b) the conduct of the employee constitutes a criminal
offense as defined in Title 45, chapters 4 through 7;

(7) Ifa judicial determination has not been made

applying the exclusions provided in subsection (6), the
governmental entity employer may determine whether those
exclusions apply. However, if there is a dispute as to
whether the exclusions of subsection (6) apply and the
governmental entity employer concludes that it should
clarify its obligation to the employee arising under this
section by commencing a declaratory judgment action or
other legal action, the employer is obligated to provide a
defense or assume the cost of the defense of the employee

 

7 Doc. 67 at 4 (citing Docs. 6, 11, 15, 26, and 30).
-9.
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 10 of 11

until a final judgment is rendered in that action holding that
the employer did not have an obligation to defend the
employee.
“(T]he Montana Supreme Court has [ ] made clear that § 2-9-305(5)
mitigates claims against individual employees for actions performed within the
scope of their employment when a suit against the government entity arises out of
the same subject matter.’?* “[W]here an action is brought against a [governmental
entity] based on actionable conduct by an employee, the employee is immune from
individual liability for the conduct if the [governmental entity] acknowledges that
the conduct arose out of the course and scope of the employee’s official duties.”
_ Here, the City of Dillon is named as a party defendant, and it is undisputed
that Horrocks’ alleged conduct was performed within the scope of his
employment, as required by Mont. Code Ann. § 2-9-305(5).”° Moreover, no

judicial determination has been made that Horrocks’ conduct constitutes a criminal

offense as defined in the Montana Code.”

 

8 Estate of Ramirez, 2019 WL 366894, at *9 (citing Griffith v. Butte, 244 P.3d 321, 335
(Mont. 2010)).

® Ratcliff v. City of Red Lodge, No. CV 12-79-BLG-DWM-JCL, 2014 WL 526709, at
*12 (D. Mont, Jan. 10, 2014) (quoting Kenyon v. Stillwater Cty., 835 P.2d 742, 745 (Mont.
1992)).

“9 See Docs. 27, 30, and 33.
“" See Mont. Code Ann. § 2-9-305(7).

-10-
Case 2:19-cv-00016-SEH Document 83 Filed 05/26/20 Page 11 of 11

Thus, for Mont. Code Ann. § 2-9-305(6) to apply, as Plaintiffs argue, the
City of Dillon must have determined that Horrocks’ conduct “constitute[d] a
criminal offense.”*? No such determination has been made by the City of Dillon,
and no “declaratory judgment action or other legal action” to clarify its
obligations to Horrocks has been undertaken. Horrocks is statutorily immune from
liability in his individual capacity as to Counts III, IV, and V.
ORDERED:
1. Defendant Officer Joe Horrocks’ Motion for Judgment on the
Pleadings” as to Counts III, IV, and V is GRANTED.
2. Claims pleaded against Horrocks in Counts III, IV, and V are
DISMISSED.

DATED this£ Say of May, 2020.

SAM E. HADDON \

United States District Judge

 

# Mont. Code Ann. § 2-9-305(6)(b).
“8 Mont. Code Ann. § 2-9-305(7).
“ Doc. 54.

-ll-
